UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14447 AMCOL INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-0724340 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2870 Forbs Avenue, Hoffman Estates, IL (Address of principal executive offices) (Zip Code) (847) 851-1500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesT No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer£ Accelerated filerT Non-accelerated filer£ Smaller reporting company£ 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 21, 2010 (Common stock, $.01 par value) 30,955,356 Shares 2 AMCOL INTERNATIONAL CORPORATION INDEX Page No. Part I - Financial Information Item1: Financial Statements Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations – three months ended March 31, 2010 and 2009 6 Condensed Consolidated Statements of Comprehensive Income – three months ended March 31, 2010 and 2009 7 Condensed Consolidated Statements of Changes in Equity – three months ended March 31, 2010 and 2009 8 Condensed Consolidated Statements of Cash Flows – three months March 31, 2010 and 2009 9 Notes to Condensed Consolidated Financial Statements 10 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3: Quantitative and Qualitative Disclosures About Market Risk 30 Item4: Controls and Procedures 30 Part II - Other Information Item6: Exhibits 30 3 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) Item 1:Financial Statements March31, 2010 December31, 2009 ASSETS (unaudited) * Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Deferred income taxes Income tax receivable Other Total current assets Investment in and advances to affiliates and joint ventures Property, plant, equipment, and mineral rights and reserves: Land and mineral rights Depreciable assets Less: accumulated depreciation and depletion Other assets: Goodwill Intangible assets, net Available-for-sale securities Deferred income taxes Other assets $ $ Continued… 4 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March31,2010 December31,2009 LIABILITIES AND SHAREHOLDERS' EQUITY (unaudited) * Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term debt Pension liabilities Deferred compensation Other long-term liabilities Equity: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total AMCOL shareholders' equity Noncontrolling interest Total equity $ $ *Condensed from audited financial statements. The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended March31, Net sales $ $ Cost of sales Gross profit General, selling and administrative expenses Operating profit Other income (expense): Interest expense, net ) ) Other, net ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures ) (8 ) Net income (loss) Net income (loss) attributable to noncontrolling interests ) ) Net income (loss) attributable to AMCOL shareholders $ $ Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Basic earnings per share attributable to AMCOL shareholders $ $ Diluted earnings per share attributable to AMCOL shareholders $ $ Dividends declared per share $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Total AMCOL Shareholders Noncontrolling Interest Three Months Ended Three Months Ended Three Months Ended March31, March31, March31, Net income (loss) $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment ) (8 ) ) Unrealized gain (loss) on available-for-sale securities, net of tax ) - ) - - - Unrealized gain (loss) on interest rate swap agreement, net of tax ) ) - - Other, net of tax 30 ) 30 ) - - Comprehensive income (loss) $ $ ) $ $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 7 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (Unaudited) (In thousands) AMCOL Shareholders Total Equity Retained Earnings Accumulated Other Comprehensive Income (Loss) Common Stock Treasury Stock Paid-in Capital Noncontrolling Interest Balance at December 31, 2008 $ $ $ ) $ $ ) $ $ Net income (loss) ) Cash dividends ) ) Purchase of treasury stock ) ) Issuance of treasury shares pursuant to employee stock compensation plans ) Tax benefit from employee stock compensation plans Vesting of common stock in connection with employee stock compensation plans Comprehensive income (loss) Balance at March 31, 2009 ) ) Balance at December 31, 2009 $ ) $ $ Net income (loss) ) Cash dividends ) ) Issuance of treasury shares pursuant to employee stock compensation plans Tax benefit from employee stock compensation plans 25 25 Vesting of common stock in connection with employee stock compensation plans Comprehensive income (loss) ) ) (8 ) Balance at March 31, 2010 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 8 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March31, Cash flow from operating activities: Net income $ $ Adjustments to reconcile from net income to net cash provided by (used in) operating activities: Depreciation, depletion, and amortization Other non-cash charges Changes in assets and liabilities, net of effects of acquisitions: Decrease (increase) in current assets ) Decrease (increase) in noncurrent assets ) Increase (decrease) in current liabilities ) ) Increase(decrease) in noncurrent liabilities ) Net cash provided by (used in) operating activities Cash flow from investing activities: Capital expenditures ) ) Capital expenditures - corporate building - ) Proceeds fron sale of depreciable assets - corporate building - Receipts from (advances to) Chrome Corp - Investments in and advances to affiliates and joint ventures ) ) Other Net cash used in investing activities ) ) Cash flow from financing activities: Net change in outstanding debt ) Proceeds from sales of treasury stock Purchases of treasury stock - ) Dividends ) ) Excess tax benefits from stock-based compensation 22 Net cash provided by (used in) financing activities ) Effect of foreign currency rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 9 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands) Note 1: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Company Operations We, AMCOL International Corporation (the “Company”), operate in five segments:minerals and materials, environmental, oilfield services, transportation and corporate.Our minerals and materials segment mines, processes and distributes minerals and products with similar applications for use in various industrial and consumer markets, including metalcasting, pet care, detergents, iron ore pelletizing, and drilling industries. Our environmental segment manufactures and distributes products and related services for use as a moisture barrier in commercial construction, landfill liners and a variety of other industrial and commercial applications. Our oilfield services segment provides both onshore and offshore water treatment filtration, pipeline separation, waste fluid treatment, nitrogen, rental tools, coil tubing and well testing data services for the oil and natural gas industry.Our transportation segment includes both a long-haul trucking business and a freight brokerage business for our domestic subsidiaries as well as third parties. Our corporate segment includes the elimination of intersegment shipping revenues as well as certain expenses associated with research and development, management, benefits and information technology activities for our Company.The composition of our revenues by segment is as follows: Three Months Ended March31, Minerals and materials 56
